Opinion issued October 16, 2008


 


 
 




     


In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00028–CR




CORY DEWAYNE RIGGS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 1120684




MEMORANDUM OPINION
          A jury found appellant, Cory Dewayne Riggs, guilty of the offense of
aggravated robbery, and assessed punishment at confinement for eight years. 
Appellant filed a  notice of appeal.  We affirm.
          Appellant’s counsel on appeal has filed a brief stating that the record presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967).  The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400;  see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App.1978). 
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel’s brief, we agree that the appeal is frivolous and without merit and
that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).  
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
 
PER CURIUM
Panel consists of Justices Jennings, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.4.